Title: Honoré Julien to Thomas Jefferson, 2 July 1812
From: Julien, Honoré
To: Jefferson, Thomas


          Monsieur Washington 2d Juillet 1812.
          En reponse à la lettre que vous m’avez fait l’honneur de m’ecrire en date du 20 passé; je me fais un vrai plaisir de vous communiquer la maniere dont je m’y prenois pour faire les fromages à la crême Servis Sur votre table ici—
          
            
              
              Il faut d’abord que la crême Soit vielle de 2 ou 3 Jours qu’elle Soit mise dans un petit tamis pour que le petit lait S’ecoule bien, le lait étant bien égouté, il faut alors l’assaisoner avec un peu de Sel, puis la bien mêler, pour que le Sel S’amalgame bien—ensuite il faut la laisser deux ou trois jours ayant Soin de la tourner de tems à autre, pour que le dehors puisse Secher—le fromage devient alors bon a Servir—
            
          
          Si dans aucun tems il etoit en mon pouvoir de vous donner quelqu’autres petits renseignements, J’espere que vous ne m’epargnerez pas vous assurant, Monsieur, que ce Sera toujours un grand plaisir pour moi de vous être en aucune maniere utile dans ma petite partie
          Vous priant d’accepter l’assurance de mon respect envers vous et votre aimable famille
          J’ai l’honneur d’etre Monsieur Votre très humble et très obeissant ServiteurHonoré Julien
         
          Editors’ Translation
          
            Sir Washington 2 July 1812.
            In response to the letter with which you honored me on the 20th of last month; it is my real pleasure to inform you how I used to make the cream cheeses served at your table here—
            
              
                
                First, the cream has to be 2 or 3 days old. It has to be put through a little sieve so that the whey is well drained. Once it has drained, it is necessary to season it with a little salt, then mix it well in order for the salt to become thoroughly incorporated—then it needs to rest for two or three days, taking care to stir it occasionally, so that the outside can dry—the cheese is then ready to be served—
              
            
            If at any time it is in my power to give you other tidbits of information, I hope that you will feel free to call on me, and I assure you, Sir, that it will always be a great pleasure for me to be useful to you in any small way I can
            
            Please allow me to assure you of the respect I have for you and your kind family
            I have the honor to be, Sir, your very humble and obedient servantHonoré Julien
          
        